Title: To James Madison from Alexander von Humboldt, [ca. 19] June 1804
From: Humboldt, Alexander von
To: Madison, James



Monsieur,
à Philadelphie ce [ca. 19] Juin 1804.
Arrivé hier en ce port, après avoir joui du coup d’oeil enchanteur des plaines fertiles de Lancaster, je me hâte de Vous reiterer a Vous et a Madame Madison les assurances de mon respectueux attachement. Les jours que j’ai passé parmi Vous à Washington ont été des plus delicieux de ma vie. C’est une jouissance morale, au dessus de tout ce que offre la nature physique, de se voir, de s’entendre et de simpathiser dans les sentimens sur le bonheur social. Je ne Vous parle pas de ma reconnaissance. Ce serait parler de l’admiration que Vous avez causé en mon ame. Puisse le genie tutélaire de cette Confédération conserver longtems Vos jours si chers à la Patrie, si chers aux hommes, amis du vrai, du juste et du bon!
Je me doutais bien en arrivant ici que cette lettre contiendrait mes adieux. Vous savez combien j’aime ce beau pays, mais des devoirs m’appellent en Europe et je ne dois pas hésiter. J’ai trouvé ici une belle Fregatte the Favorite prête a partir pour Bordeaux le 27 ou 28. On assure que c’est une des plus belles occasions qui puisse se présenter pendant longtems. Aussi l’état de ce port nous delivre encore de la quarantaine. Mr Merry n’est point arrivé. Le Consul anglais d’ici ne peut pas condescendre à mes desirs. Que me reste-t-il à faire, si ce n’est-que d’implorer Vos secours. Il n’y a pas de liberalité sur mer c’est un élément qui parait anéantir, étouffer dans l’homme les sentimens de justice et de sociabilité. L’idée qu’un ami, qui s’est sacrifié pendant 6 ans pour me suivre, pourrait m’être arraché dans le moment même que tout danger est passé, cette idee m’occupe amêrement. J’ose donc Vous addresser de nouveau le Passeport que Vous aviez daigné me confier Vous suppliant
1) de n’y faire pas du tout mention de Mr. Montufar et de faire substituer aux mots de Citizen les paroles: Bn. Humbolt with his Secretary Mr. Bonpland being about to return …

2) de faire substituer aux phrases: all their property celle de his property, la proprieté des Collections étant privativement la mienne, le Voyage s’étant fait uniquement à mes propres fraix.
Notre depart étant fixé pour le 27 Juin—je dois ajouter la priere indiscrête de vouloir bien hâter cette nouvelle marque de Votre bienveillance. Elle augmentera les sentimens de reconnaissance dont je me sens pénétre, a si justes titres, pour Vous.
Mes amis Mr. Bonpland et Montufar se réunissent à moi pour Vous présenter à Vous et à l’aimable Madame Madison les assurances de notre profond et respectueux attachement. Il me paraït que je reverrai ce beau pays en peu d’années. Le chemin du Missouri aux côtes de l’Ocean pacifique sera alors déjà ouvert. Les lacs, le Canada et l’imense bassin qui s’étend depuis Pittsburg aux montagnes vues par Fidler offrent un vaste champs aux recherches géologiques. Avec quelques secours de Votre Gouvernement on pourrait y faire un grand et beau travail, aussi important au moins que celui de Pallas. Je hazarderais même alors de penêtrer au Nord jusqu’à Mount Elias (aussi élevé que les montagnes de Quito) et aux posessions Russes! Avec de la santé et du courage tout cela pourrait s’éxécuter. J’ai l’honneur d’être avec le plus profond respect, Monsieur De Votre Excellence le très humble et très obeissant serviteur
Humboldt.
J’ose Vous supplier de daigner diriger Votre résponse sous l’addresse du Collecteur Mr. Muhlenberg, auquel Vous aviez bien voulu me donner une lettre de recomendation. J’ai prié par le même Courier Mr Gallatin de vouloir bien se ressouvenir de mes Cartes du Mexique.
 
Condensed Translation
Reports his arrival at this port after enjoying an enchanting glance at the fertile countryside of Lancaster. Hastens to reassure JM and Mrs. Madison of his respectful devotion, adding that the days spent in their company in Washington were the best of his life. It is a pleasure above all this world has to offer to see and understand one another and to share the feelings of social happiness. Needs go no farther in expressing his gratitude, as that would be to speak of the admiration JM has aroused in his soul. Hopes the genius that guides the confederation may long preserve JM’s life, which is not only precious to the homeland but dear to humanity and to friends of truth, justice, and good will.
Did not know at the time of his arrival that this letter would contain his goodbyes. Loves this beautiful land, but his duties call him back to Europe and he must not delay. Has found a fine frigate, the Favorite, which is about to depart for Bordeaux on 27 or 28 June. Was assured it offers one of the best opportunities to travel for a long time to come. Also, the port authorities will still permit his party to pass quarantine. Notes that Mr. Merry has not yet arrived and the English consul is uncooperative. Has no other alternative but to ask JM’s aid. There is no generosity at sea; it is a place that appears to destroy in men the feelings of justice and sociability. Feels bitterness at the thought that a friend who sacrificed himself for six years to follow him could be taken from him at this moment. Begs JM again to change the passport he was kind enough to give him (1) to make no mention of Mr. Montufar and substitute for the word “Citizen,” “Bn. Humbolt with his secretary Mr. Bonpland being about to return …”; and (2) to substitute for “all their property,” “his property,” as the collections are Humboldt’s property and the voyage is made at his own expense.
Prays that since his departure is set for 27 June, JM will hasten this new mark of his kindness. It will increase the feelings of gratitude so justly deserved.
His friends Bonpland and Montufar join him in presenting JM and Mrs. Madison with their respects. Believes that he will see this beautiful country once again in a few years. The route from the Missouri to the Pacific coast will by then be open. The lakes, Canada, and the immense plains that extend from Pittsburgh to the mountains, which Fidler saw, offer a vast field for geologic research. With the aid of the U.S. government, one could do important work there, at least as important as that of Pallas. Would himself dare to go as far north as Mount Elias (as high as the mountains of Quito) and the Russian territories. With health and courage all of that could be accomplished.
In a postscript, asks JM to direct his response to Muhlenberg, the collector, to whom JM gave Humboldt a letter of recommendation. By the same courier, has asked Gallatin to remember Humboldt’s maps of Mexico.
